                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable Dale A. Drozd
United States District Judge
Fresno, California

                                                RE: SCOTT T. CARLTON
                                                    Docket Number: 0972 1:15CR00229
                                                    REQUEST FOR DISMISSAL OF
                                                    VIOLATION PETITION

Your Honor:


Scott T. Carlton is now stable on his medication and in compliance with his terms and conditions
of supervision. Therefore, the Probation Office respectfully recommends the Probation Form 12C,
Petition for Warrant, filed on July 1, 2019, be dismissed.

                                       Respectfully submitted,




                                            Julie Martin
                                 Sr. United States Probation Officer


Dated:     August 19, 2019
           Bakersfield, California

                                     ORDER OF THE COURT
The Court orders:

         ☒ The dismissal of the violation petition filed on July 1, 2019.


IT IS SO ORDERED.

   Dated:      August 19, 2019
                                                      UNITED STATES DISTRICT JUDGE

CC:
United States Probation
Assistant United States Attorney
                                                  1
                                                                                        REV. 03/2017
RE:   MARIO JUAN TOMAS
      Docket Number: 0972 1:18MJ00163-001
      RECALL OF FEDERAL WARRANT


Defense Counsel




                                      2
                                                                           REV. 03/2017
                                            TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
